Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species.
 (A). This application contains claims directed to the following patentably distinct species of different target nucleic acid:
 Species A1: the target nucleic acid comprises DNA as cited in paragraph [0119] (appears to be claim 34); 
Species A2: the target nucleic acid comprises RNA as cited in paragraph [0119]  (appears to be claim 35);  and
Species A3: the target nucleic acid comprises a viral nucleic acid as cited in paragraph [0179] (appears to be claim 33);
(B). This application contains claims directed to the following patentably distinct species of different steps:
 Species B1: (b) is performed prior to (a) as cited in in paragraph [0080] (appears to be claim 37); and
Species B2: the nucleic acid probe and the sample are introduced into the channel concurrently as cited paragraph [0080] (appears to be claim 38). 
(C). This application contains claims directed to the following patentably distinct species of different steps of obtaining the reference value:
Species C1: the obtaining the reference value by measuring the electrical property of the channel prior to introducing the sample into the channel as cited in paragraph [0082] (appears to be claim 39); and
Species C2: the obtaining the reference value by measuring the electrical property of the channel prior to introducing the nucleic acid probe into the channel as cited in paragraph [0082] (appears to be claim 40);  
(D). This application contains claims directed to the following patentably distinct species of different ways of transmitting data:
 Species D1: transmitting an indication of the detection of the target nucleic acid in the sample over a network as cited in in paragraph [0049] (appears to be claim 44); and
Species D2: transmitting an indication of the detection of the target nucleic acid in the sample over a storage device as cited in in paragraph [0051] (appears to be claim 45/46)

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species(A1 or A2 or A3 and B1 or B2 and C1 or C2 and D1 or D2) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 30 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(i) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(ii) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/           Primary Examiner, Art Unit 1795